Citation Nr: 1442653	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for sciatica of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and herniated nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to January 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2008 (lumbar spine) and October 2008 (PTSD and sciatica) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Waco, Texas, where the claim now resides.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Waco, Texas.  A transcript of that hearing is of record.  The Veteran waived RO review of additional evidence at the travel Board hearing.

Thereafter, in February 2014, the issues were remanded for further development.  

In a July 2014 Decision Review Officer Decision, the RO increased the initial rating to 20 percent effective December 22, 2011, and to 40 percent effective April 17, 2014.  

In a July 2014 correspondence, the Veteran stated that he wished to withdraw the issues on appeal to the Board.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision by the Board, the RO received notification from the Veteran that he wished to withdraw his appeal for entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity, entitlement an initial evaluation in excess of 10 percent for sciatica of the left lower extremity, and entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and herniated nucleus pulposus of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criterial for a withdrawal of an appeal for entitlement to an initial evaluation in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criterial for a withdrawal of an appeal for entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criterial for a withdrawal of an appeal for entitlement to an initial evaluation in excess of 10 percent for sciatica of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criterial for a withdrawal of an appeal for entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and herniated nucleus pulposus of the lumbar spine extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2014, the Veteran withdrew the claims for entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity, entitlement an initial evaluation in excess of 10 percent for sciatica of the left lower extremity, and entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and herniated nucleus pulposus of the lumbar spine.

A substantive appeal may be withdrawn as to any or all issues involved in the appeal by the appellant or his representative in writing.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn the aforementioned claims in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters.


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica of the left lower extremity is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and herniated nucleus pulposus of the lumbar spine is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


